AO 245D (WDNC Rev. 02/11) Judgment in a Criminal Case for Revocation




                                                UNITED STATES DISTRICT COURT
                                                          Western District of North Carolina
     UNITED STATES OF AMERICA                                          )   JUDGMENT IN A CRIMINAL CASE
                                                                       )   (For Revocation of Probation or Supervised Release)
                 V.                                                    )   (For Offenses Committed On or After November 1, 1987)

                                                                       )
     TARYN KRISTA TOINEETA RATTLER                                     )   Case Number: DNCW213CR000012-004
                                                                       )   USM Number: 28500-058
                                                                       )
                                                                       )   Ben Scales, Jr.
                                                                       )   Defendant’s Attorney


THE DEFENDANT:
 ☒ Admitted guilt to violation of condition 2 of the Petition and paragraph 1 of violation 5 of the Addendum of the term
     of supervision.
 ☐ Was found in violation of condition(s) after denial of guilt.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following violations:
  Violation                                                                                                  Date Violation
  Number           Nature of Violation                                                                        Concluded
       2           FAILURE TO NOTIFY OF ADDRESS CHANGE                                                         4/10/2019
       5           NEW LAW VIOLATION – POSSESSION OF METHAMPHETAMINE                                           6/07/2019

       The Defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984, United States v. Booker, 125 S.Ct. 738 (2005), and 18 U.S.C. § 3553(a).

 ☐       The Defendant has not violated condition(s) and is discharged as such to such violation(s) condition.
 ☒       Violations 1, 3 and 4 of the Petition, and paragraphs 2 and 3 of violation 5 of the Addendum are dismissed on the
         motion of the United States.

        IT IS ORDERED that the Defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay monetary penalties, the defendant shall notify the court and United States
attorney of any material change in the defendant's economic circumstances.


                                                                                Date of Imposition of Sentence: 8/27/2019
                                                                                 Signed: August 29, 2019




                                                                                Date: August 29, 2019
AO 245D (WDNC Rev. 02/11) Judgment in a Criminal Case for Revocation



Defendant: Taryn Krista Toineeta Rattler                                                                 Judgment- Page 2 of 2
Case Number: DNCW213CR000012-004



                                                                       IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
EIGHT (8) MONTHS. The term of imprisonment imposed by this judgment shall be consecutive to any undischarged
term of imprisonment either heretofore or hereafter imposed by any state or federal court, particularly including
the Tribal Court of the Eastern Band of Cherokee Indians, and particularly including but not limited to the sentence
imposed by that court for the new law violation set out in paragraph 5 of the addendum to the Petition (Doc. 338).

☒ The Court makes the following recommendations to the Bureau of Prisons:
    1. Placed in a facility as close to Aliceville, Alabama, as possible, considering his security classification.
    2. Participation in any available educational and vocational opportunities.
    3. Participation in any available mental health treatment programs.
    4. Participation in any available substance abuse treatment program and, if eligible, receive benefits of
        18:3621(e)(2).
    5. Defendant shall support all dependents from prison earnings.

☒ The Defendant is remanded to the custody of the United States Marshal.

☐ The Defendant shall surrender to the United States Marshal for this District:

            ☐ As notified by the United States Marshal.
            ☐ At on .

☐ The Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ☐ As notified by the United States Marshal.
            ☐ Before 2 p.m. on .
            ☐ As notified by the Probation Office.


                                                                         RETURN

I have executed this Judgment as follows:




Defendant delivered on __________ to _______________________________________ at

________________________________________, with a certified copy of this Judgment.




                         United States Marshal
                                                                                  By:
                                                                                        Deputy Marshal
